          Case 3:19-cv-06694-LB Document 129 Filed 07/15/21 Page 1 of 3



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10
     Attorneys for Plaintiff, OMAR ABDULAZIZ
11

12
                                  UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15    OMAR ABDULAZIZ,                                 )   Case No.: 3:19 CV-06694-LB
                                                      )
16                   Plaintiff,
                                                      )   REPRESENTATION STATEMENT
                     v.
17                                                    )
                                                      )
      TWITTER, Inc..; McKINSEY & Co.; and
18                                                    )   Action Filed: October 18, 2019
      DOES 1-10; inclusive,
                                                      )
19
                     Defendants.                      )   Trial Date: None Set
20                                                    )
                                                      )
21                                                    )
22
                                                      )
                                                      )
23                                                    )
                                                      )
24    _______________________________________         )
25

26

27

28


                                                 1

                                      REPRESENTATION STATEMENT
     CASE NO. 3:19-CV-0664-LB
          Case 3:19-cv-06694-LB Document 129 Filed 07/15/21 Page 2 of 3



1           Each of the undersigned represent Plaintiff Omar Abdulazi, and no other party.
2    Attached is a service list that shows all of the parties to the action below, and identifies
3    their counsel by name, firm, address, telephone number, and e-mail address, where
4    appropriate.
5

6

7    DATED: July 15, 2021                RESPECTFULLY SUBMITTED,
8
                                         KLEIMAN / RAJARAM
9
                                         By:    /s/ Mark Allen Kleiman, Esq.
10                                              Mark Allen Kleiman, Esq.
11
     DATED: July 15, 2021               LAW OFFICES OF BEN GHARAGOZLI
12
                                         By:    /s/ Ben Gharagozli, Esq.
13                                              Ben Gharagozli, Esq.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2

                                      REPRESENTATION STATEMENT
     CASE NO. 3:19-CV-0664-LB
          Case 3:19-cv-06694-LB Document 129 Filed 07/15/21 Page 3 of 3



1                                      SERVICE LIST
2
      Plaintiff, Omar Abdulaziz
3

4
                    Mark A. Kleiman (SBN 115919)
                    KLEIMAN / RAJARAM
5                   2525 Main Street, Suite 204
                    Santa Monica, CA 90405
6                   Telephone: (310) 392-5455
7
                    Facsimile: (310) 306-8491
                    Email: mkleiman@quitam.org
8
                    Ben Gharagozli (SBN 272302)
9                   Law Offices of Ben Gharagozli
                    2525 Main Street, Suite 204
10                  Santa Monica, CA 90405
                    Telephone: (661) 607-4665
11
                    Facsimile: (855) 628-5517
12                  Email: ben.gharagozli@gmail.com

13

14    Defendant TWITTER, Inc.
15
                    KEKER, VAN NEST & PETERS LLP
16                  BENJAMIN BERKOWITZ - # 244441
                    bberkowitz@keker.com
17                  KHARI J. TILLERY - # 215669
18                  ktillery@keker.com
                    ANJALI SRINIVASAN - # 304413
19                  asrinivasan@keker.com
20                  RYLEE KERCHER OLM - # 318550
                    rolm@keker.com
21                  633 Battery Street
22
                    San Francisco, CA 94111-1809
                    Telephone: 415 391 5400
23                  Facsimile: 415 397 7188
24

25

26

27

28


                                                   3

                                     REPRESENTATION STATEMENT
     CASE NO. 3:19-CV-0664-LB
